In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                Nos. 06-15-00063-CR &
                   06-15-00068-CR



        DESMOND JUWON WOODS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 76th District Court
                  Morris County, Texas
         Trial Court Nos. 10,920CR & 10,976CR




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                           ORDER
       Our review of the court reporter’s records in these cases indicates that volumes six and

seven of both such records contain “sensitive data” as that phrase is defined in Rule 9.10 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a

driver’s license number, passport number, social security number, tax identification number or

similar government-issued personal identification number.” TEX. R. APP. P. 9.10(a)(1). Each of

these volumes includes driver’s license numbers and social security numbers. Rule 9.10(b) states,

“Unless a court orders otherwise, an electronic or paper filing with the court, including the contents

of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because the court

reporter’s record contains sensitive data, we order the clerk of this Court or her appointee, in accord

with Rule 9.10(f), to seal volumes six and seven of the electronically filed reporter’s record in

these cases.

       IT IS SO ORDERED.

                                               BY THE COURT

Date: December 15, 2015




                                                  2